 1

 2

 3

 4
                                      UNITED STATES DISTRICT COURT
 5
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
      JOSE RAYMUNDO LEAL,                                Case No. 1:19-cv-01223-DAD-BAM
 8
                         Plaintiff,                      ORDER GRANTING MOTION TO
 9                                                       PROCEED IN FORMA PAUPERIS
              v.
10                                                       (Doc. No. 2)
      P.O. MUZUKA, et al.,
11                                                       ORDER DIRECTING PAYMENT OF
                         Defendants.                     INMATE FILING FEE
12

13
            Plaintiff Jose Raymundo Leal (“Plaintiff”), proceeding pro se, filed this civil rights action
14
     on September 5, 2019. (Doc. No. 1.) Plaintiff was a county jail inmate at the time the action was
15
     filed but is currently a state prisoner incarcerated at the Wasco State Prison. (Doc. No. 3.)
16
     Currently before the Court is Plaintiff’s motion to proceed in forma pauperis pursuant to 28 U.S.C.
17
     § 1915. (Doc. No. 2.)
18
            Plaintiff has made the showing required by § 1915(a) and accordingly, the request to
19
     proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of
20
     $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments
21
     in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust
22
     account. The California Department of Corrections is required to send to the Clerk of the Court
23
     payments from Plaintiff’s trust account each time the amount in the account exceeds $10.00, until
24
     the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
25
            Accordingly, IT IS HEREBY ORDERED that:
26
            1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;
27
            2.      The Director of the California Department of Corrections or his/her designee
28
                                                         1
 1   shall collect payments from Plaintiff’s prison trust account in an amount equal to twenty

 2   percent (20%) of the preceding month’s income credited to the prisoner’s trust account and

 3   shall forward those payments to the Clerk of the Court each time the amount in the account

 4   exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been

 5   collected and forwarded to the Clerk of the Court. The payments shall be clearly identified

 6   by the name and number assigned to this action;

 7          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

 8   Plaintiff’s in forma pauperis application on the Director of California Department of Corrections,

 9   via the court’s electronic case filing system (CM/ECF);

10          4.      The Clerk of the Court is directed to serve a copy of this order on the Financial

11   Department, U.S. District Court, Eastern District of California; and

12          5.      Plaintiff’s complaint will be screened in due course pursuant to 28 U.S.C. §

13   1915(e)(2).

14
     IT IS SO ORDERED.
15

16      Dated:     October 9, 2019                             /s/ Barbara   A. McAuliffe         _
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
